Citation Nr: 0715224	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  98-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for residuals of a laminectomy defect at L5-S1 with decreased 
disc space at L5-S1, for the period prior to May 1, 1997.  

2.  Entitlement to an initial rating greater than 20 percent 
for residuals of a laminectomy defect at L5-S1 with decreased 
disc space at L5-S1, for the period beginning on May 1, 1997.  

3.  Entitlement to service connection for residuals of a disc 
disorder, L4-L5.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A September 1996 RO decision denied service 
connection for a herniated nucleus pulposus, L4-L5, post-
operative laminectomy as secondary to the service-connected 
disability of the left knee.  A September 1997 RO decision 
granted service connection for a laminectomy defect L5-S1, 
with decreased disc space height L5-S1, rated as 10 percent 
disabling from March 29, 1996.  A January 2001 decision 
increased the rating for the service-connected laminectomy 
defect L5-S1, with decreased disc space height L5-S1, to 20 
percent effective May 1, 1997.  

In May 2000, a hearing was held before a Veterans Law Judge, 
who has since left the Board.  The veteran was informed of 
his right to another hearing before a currently sitting 
Veterans Law Judge.  In March 2007, he responded that he did 
not want another hearing.  

In June 2004, the Board remanded the case to provide the 
veteran notice in accordance with the Veterans Claims Act of 
2000 (VCAA), obtain private physician records, and obtain 
information from his employer as to his time lost and any 
accommodations.  The necessary notice was sent to the 
veteran.  He reported that the private physician's records 
had been destroyed.  Also, information was obtained from his 
employer.  Since it appears that the development requested by 
the Board has been accomplished to the extent possible, the 
Board proceeds with its review of the claim.   

The issue of entitlement to service connection for residuals 
of a disc disorder, L4-L5, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 1, 1997, the service-connected residuals of 
a laminectomy defect at L5-S1 with decreased disc space at 
L5-S1, were manifested by no more than a slight limitation of 
lumbar spine motion and no more than a mild intervertebral 
disc syndrome.  

2.  As of May 1, 1997, the service-connected residuals of a 
laminectomy defect at L5-S1 with decreased disc space at L5-
S1, were manifested by no more than a moderate limitation of 
lumbar spine motion, no more than a moderate intervertebral 
disc syndrome, and, as of November 2003, forward flexion to 
80 degrees and a combined range of motion of 210 degrees.  


CONCLUSIONS OF LAW

1.  Prior to May 1, 1997, the criteria for a rating in excess 
of 10 percent for the service-connected residuals of a 
laminectomy defect at L5-S1 with decreased disc space at L5-
S1, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5003, 5292, 5293 (2003).  

2.  The criteria for a rating in excess of 20 percent for the 
service-connected residuals of a laminectomy defect at L5-S1, 
with decreased disc space at L5-S1, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5003, 5292, 5293 (2003), 
Code 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June  2004 and updated in February 
2006 and August 2006, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
in June 2004 to submit any evidence in his possession that 
pertained to his claim.  Although this notice was delivered 
after the initial denial of the claim, the AOJ subsequently 
readjudicated each based on all the evidence in October 2006, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

The October 2006 supplemental statement of the case provided 
information to the veteran on rating the disability and 
effective dates in accordance with the holding of the Court 
of Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this 
information was provided after service connection was 
granted, the veteran was not prejudiced.  He had actual 
knowledge of his appellate rights and did, in fact, appeal.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  


10 Percent Rating

A September 1997 RO rating decision granted service 
connection for a laminectomy defect L5-S1, with decreased 
disc space height L5-S1, rated as 10 percent disabling from 
March 29, 1996, under diagnostic code 5293.  A January 2001 
rating decision assigned a 20 percent evaluation for the L5-
S1 laminectomy defect, under diagnostic code 5293, effective 
May 1, 1997.  

The evidence includes private medical records for 1995 and 
1996.  They show back complaints and, in February 1996, a 
lumbar laminectomy, partial facetectomy, foraminotomy, and 
microdissection of the L5 nerve root, left.  (As discussed in 
the remand below, the RO denied service connection for this 
surgery and the veteran filed a notice of disagreement.)  The 
private medical records for 1995 and 1996 do not contain 
sufficient information to rate the disability at L5-S1.  

The June 1997 X-rays disclosed marked degenerative changes at 
the L5-S1 disc space, with no other significant changes in 
the lumbar spine being evident.  These X-ray findings 
probably were present before May 1, 1997, and combined with 
the veteran's complaints, would support a 10 percent rating 
under diagnostic code 5003 for arthritis.  A higher rating 
for the lumbar spine is not available under that rating code.  
There is no competent evidence that the service-connected 
back disorder produced more than a slight restriction of 
motion or mild disc disability prior to May 1997.  Since the 
medical records prior to May 1997 do not indicate a 
significant disability involving the L5-S1 disc space, the 
Board finds that the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the appeal for a rating in excess of 10 
percent prior to May 1, 1997 must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

20 Percent Rating

The veteran was given a VA examination in late May 1997.  He 
gave a history of low back and left lower extremity pain.  He 
reported surgery at L4-L5 in February 1996 and a total left 
knee replacement in March 1996, followed by excellent 
improvement in left lower extremity numbness and low back 
pain.  He stated that the majority of his symptoms were in 
the low back with minimal radiation into the left buttock.  
Examination showed his range of motion to be 90 degrees 
forward flexion, 10 degrees backward extension, 45 degrees 
lateral flexion to the left and right, and 45 degrees 
rotation to the left and right.  Motor examination was normal 
at 5/5 throughout.  Straight leg raising was negative.  The 
surgical incision was well healed.  There was no spinal 
tenderness.  The diagnosis was a myofascial pain syndrome.  
The examiner specified that there was no evidence of residual 
neurogenic claudication symptoms or evidence clinically of a 
herniated nucleus pulposus.  

The report of the December 1998 VA examination shows the 
veteran reported some residual numbness and tingling in the 
L4-L5 distribution.  Sensory examination was remarkable for 
tingling paresthesias to the light touch in the L4-L5 
distribution.  Deep tendon reflex testing was normal.  The 
veteran demonstrated a full range of motion in flexion, 
extension, and left and right lateral bending.  There were no 
fixed deformities or postural abnormalities.  The paraspinous 
muscles were of normal tone and bulk, bilaterally.  The 
surgical incision was well healed.  X-rays demonstrated mild 
to moderate degenerative changes, worse at the L5- S1 level.  
The diagnosis was low back pain.  The examiner noted that the 
veteran's condition had improved since the surgery, although 
he still suffered from some low back pain that probably 
represented chronic degenerative changes.  

In May 2000, the veteran appeared at a hearing and testified 
that he was unable to straighten up before his 1996 back 
surgery, but could straighten up afterward.  He reported 
continuing back pain.  Back pain increased during his working 
day.  He also had episodes of pain brought on by activity.  
He described tingling and numbness in his feet, greater on 
the left.  Treatment included physical therapy.  

On the August 2000 VA examination of the veteran's spine, he 
complained of low back pain and mild tingling in his left 
foot.  The range of motion was 75 degrees flexion, 45 degrees 
extension, 75 degrees lateral rotation, bilaterally, and 45 
degrees lateral bending, bilaterally, which the examiner 
considered to be within normal limits.  Strength was 5/5 in 
all muscle groups.  Sensation was intact, except for the left 
lower extremity, which had a stocking paresthesia and some 
numbness up to the mid-calf.  Reflexes were 0+ at the left 
knee, 1+ at the right knee, and 1+ at the ankles, 
bilaterally.  It was noted that the veteran had had left knee 
surgery.  X-rays from December 1998 showed moderate 
osteophytic changes, worse in the L5-S1 interspace and some 
loss of the L5-S1 disc space.  The impression was myofascial 
low back pain with a full range of motion and some subjective 
stocking paresthesia in the left lower extremity.  The 
examiner discussed the factors of 38 C.F.R. §§ 4.40 and 4.45, 
in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  
He noted there was no range of motion lost.  There was no 
incoordination of the lumbar spine.  There may have been some 
fatigability secondary to spasming of the paraspinous 
muscles.  The examiner also considered the extent to which 
pain could limit functional ability during flare-ups or with 
repeated use over time.  

Discussion

Comparing the May 1997, December 1998, and August 2000 VA 
examination findings to the rating criteria for the back, the 
limitation of lumbar spine motion is no more than moderate 
and does not approximate the severe limitation required for 
the next higher rating, 40 percent.  38 C.F.R. Part 4, Code 
5292 (2003).  Looking to the criteria for rating an 
intervertebral disc syndrome, the 20 percent rating is 
appropriate for a moderate disc syndrome with recurring 
attacks.  The next higher rating under this code, 40 percent 
required a severe condition with recurring attacks and 
intermittent relief.  The evidence does not approximate the 
severe level of disc disability.  There is no evidence of the 
neurologic deficits associated with a severe disc disorder.  
The Board finds that the VA examination reports provide the 
preponderance of evidence as to the extent of the disability 
after May 1, 1997 and prior to September 26, 2003, and show, 
by a preponderance of evidence, that the service-connected 
back disability did not approximate any applicable criteria 
for a rating in excess of 20 percent.  38 C.F.R. § 4.7.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal for a rating in excess of 20 percent after May 1, 
1997, and prior to September 26, 2003, must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


New Criteria

The applicable rating criteria changed effective September 
23, 2002 and September 26, 2003.  Generally, in a claim for 
an increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).  A review of 
the record demonstrates that the RO considered the old and 
new criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Effective September 23, 2002, an intervertebral disc syndrome 
could be rated on the basis of incapacitating episodes.  For 
the purpose of this rating criteria, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. Part 4, Code 5243, Note 1 (2006).  In this case, there 
is no evidence that a physician has prescribed treatment 
including bed rest, so there is no evidence to support an 
evaluation under these criteria.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  

The report of the November 2003 VA examination shows the 
veteran reported continuing low back pain.  He described 
stiffness, soreness, and some occasional radicular symptoms 
down his left leg.  He rated his pain as normally 4/10 with 
flare-ups to 7/10.  Sitting exacerbated the pain while 
stretching and movement ameliorated pain.  He was not 
currently undergoing physical therapy or taking injections.  
He was currently working as a mail carrier and spent half his 
time driving and half his time walking with the mail.  His 
back pain did not have any significant affect on his mobility 
with regard to walking, transfers or bed activities.  It did 
not affect his activities of daily living, except to make 
them slightly more difficult.  His occupation was affected in 
that he was unable to carry heavy loads, such as large mail 
baskets.  It did not affect his driving or recreational 
activities.  Examination disclosed a range of motion of 80 
degrees flexion, 20 degrees extension, lateral flexion to 
approximately 30 degrees, bilaterally, and lateral rotation 
to 25 degrees, bilaterally.  Muscle strength was 5/5 
throughout.  Deep tendon reflexes demonstrated 1+ at the 
right patella, 0/2 at the left patella, and 1+ at the ankles, 
bilaterally.  There was no clonus and Babinski's sign was 
negative.  Straight leg raising was negative, bilaterally.  
Sensation was intact, except for some slight subjective 
paresthesias on the plantar surface of the left foot.  There 
was no incoordination of the spine.  There was some slight 
pain on movement with extension only.  There was fatigability 
when sitting for prolonged periods.  There was no weakened 
movement.  The impression was that the veteran had 
degenerative changes in his lumbar spine, especially at L5-S1 
level with decreased disc spaces and osteophyte formation.  
They currently did not appear to be causing him a significant 
amount of disability and he did not miss work secondary to 
flare-ups or pain.  His right knee was currently the main 
source of disability.  

Discussion

The November 2003 VA examination results have been considered 
in light of the rating schedule in effect when the veteran 
filed his claim.  The examiner concluded that the service-
connected disability did not appear to be causing the veteran 
a significant amount of disability and described 
manifestations which would not exceed the 20 percent 
evaluations for a moderate limitation of motion or a moderate 
disc disorder.  The objective findings were minimal and would 
not approximate either a severe limitation of motion or a 
severe disc disorder, as required for the next higher rating, 
40 percent.  Turning to the new rating criteria, the motion 
to 80 degrees flexion would fall within the arc from 60 to 85 
degrees, for which the general rating formula for diseases 
and injuries of the spine provides a 10 percent rating.  It 
does not approximate the limitation to 30 degrees or less, 
which is required for a 40 percent rating.  The combined 
range of motion of flexion, extension, bilateral rotation, 
and bilateral lateral flexion, was 210 degrees.  This falls 
within the range from 120 to 235 degrees, for which the 
general formula also provides a 10 percent rating.  There is 
nothing in the January 2003 VA examination report which would 
support a rating in excess of 20 percent.  

The Board notes that, effective September 23, 2002, 
neurologic deficits could be separately rated.  The RO did, 
in fact, in its January 2004 rating decision assign a 
separate 10 percent evaluation under diagnostic code 8520, 
effective September 23, 2002, for the left lower extremity 
radiculopathy associated with the service-connected L5-S1 
defect.  The veteran did not perfect a timely appeal of that 
decision.  

In May 2004, the veteran saw a private physician for back 
symptoms related to disc disease at L4-L5.  Surgery at that 
level was done in June 2004.  The record contains private 
medical records which reflect continuing symptomatology 
involving the L4-L5 level.  Since the RO previously denied 
service connection for the disc disorder at that level, and 
the veteran has an outstanding appeal, it will be addressed 
in the remand below.  The private and VA records since the 
November 2003 VA examination do not reflect any additional 
disability related to the service-connected L5-S1 disc 
disability.   

The Board has considered the various statements from the 
veteran, including his sworn hearing testimony.  The private 
and VA medical records have also been considered.  While the 
veteran may feel that the service-connected back condition 
disables him to such an extent that a higher rating is 
warranted, the objective findings of the trained medical 
professionals are significantly more probative in determining 
the extent of the disability and whether the criteria for 
higher ratings have been met.  In this case, the medical 
reports form a preponderance of evidence which establishes 
that the service-connected disability does not approximate 
any applicable criteria for a higher evaluation.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) concerning the 
assignment of staged ratings.  We conclude that the stages 
assigned by the RO are correct.  The disability did not 
exceed the criteria for a 10 percent rating prior to May 1, 
1997 and has never exceeded the either old or new criteria 
for a 20 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see statement of the case dated in July 1998 and 
supplemental statement of the case dated in October 2006), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board has considered the veteran's records of 
time lost from work and the private physical evaluations.  
The record shows that the veteran's several service-connected 
disabilities combine to be 60 percent disabling.  However, 
his overall lost time is less than 60 percent.  On the 
November 2003 VA examination, the examiner concluded that the 
service-connected disability at L5-S1 did not currently 
appear to be causing him a significant amount of disability 
and he did not miss work secondary to flare-ups or pain.  His 
right knee was currently the main source of disability.  
Consequently, the Board finds that there has been no showing 
that the veteran's service-connected disability at L5-S1 has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial rating greater than 10 percent for residuals of a 
laminectomy defect at L5-S1 with decreased disc space at L5-
S1, for the period prior to May 1, 1997, is denied.  

An initial rating greater than 20 percent for residuals of a 
laminectomy defect at L5-S1 with decreased disc space at L5-
S1, for the period beginning on May 1, 1997, is denied.  


REMAND

In February 1996, the veteran underwent a lumbar laminectomy 
and microdiscectomy at L4-L5 on the left.  In June 1996, the 
RO denied service connection for a herniated nucleus 
pulposus, L4-L5, post-operative laminectomy.  The veteran 
responded in April 1997.  The RO treated this as a new claim, 
but the Board finds it was simply a notice of disagreement 
with the previous denial of service connection.  Thus, the 
denial of service connection for the L4-L5 disc disease was 
not final.  

This is important in this case because the veteran had 
another surgery at the L4-L5 level in June 2004.  His recent 
claims focus on his lost time from work due to that surgery 
as well as the disability following that surgery.  As noted 
above, the previous denial of service connection for the L4-
L5 disc was not final because the veteran filed a timely 
notice of disagreement.  

Where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case (SOC), the issue must 
be Remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issue of entitlement to service connection for residuals of a 
disc disorder, L4-L5, is REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection for an L4-L5 disc disorder, 
to include the rating criteria by which 
a disability granted service connection 
will be evaluated and how the effective 
date of that grant will be assigned.  

2.  The veteran should be scheduled for 
a VA examination of his spine.  The 
claims folder should be made available 
to the examiner for review.  Any tests 
or studies required to respond to the 
following questions should be done.  
The examiner should respond to the 
following with a complete explanation:
a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the L4-L5 disc disorder was due to the 
veteran's service-connected 
disabilities, particularly those of the 
knees and back?   
b.  What are the ranges of lumbar spine 
motion?  
c.  What are the current manifestations 
of the L4-L5 and L5-S1 disc disorders?

3.  Thereafter, readjudicate the issue 
of entitlement to service connection 
for a disc disability at L4-L5.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a statement of the 
case on the issue.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  If service connection is 
granted, the RO should rate the 
disability, including consideration of 
a post-surgical convalescent rating 
under 38 C.F.R. § 4.30.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


